Exhibit 10.10
APPROACH RESOURCES INC.
2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT, made and entered into as of the ___ day of
                    , 20___, by and between Approach Resources Inc., a Delaware
corporation (“Approach”), and                                         , an
employee, outside director or other individual providing services to Approach or
one of its Affiliates (“Participant”).
     WHEREAS, the Compensation Committee of Approach’s Board of Directors or
such other committee designated by Approach’s Board of Directors (the
“Committee”), acting under Approach’s 2007 Stock Incentive Plan (the “Plan”),
has the authority to award restricted shares of Approach’s common stock, $0.01
par value per share (the “Common Stock”), to employees, outside directors or
other individuals providing services to Approach or an Affiliate; and
     WHEREAS, pursuant to the Plan, the Committee has determined to make such an
award to Participant on the terms and conditions and subject to the restrictions
set forth in the Plan and this Agreement, and Participant desires to accept such
award;
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Restricted Stock Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, Approach hereby
awards to Participant, and Participant hereby accepts, a restricted stock award
(the “Award”) of                      shares (the “Restricted Shares”) of Common
Stock. The Award is made on the ___ day of
                                        , 20___ (the “Grant Date”). A
certificate representing the Restricted Shares shall be issued in the name of
Participant (or, at the option of Approach, in the name of a nominee of
Approach) as of the Grant Date and delivered to Participant on the Grant Date or
as soon thereafter as practicable. Participant shall cause the certificate
representing the Restricted Shares, upon receipt thereof by Participant, to be
deposited, together with stock powers and any other instrument of transfer
reasonably requested by Approach duly endorsed in blank, with Approach, to be
held by Approach in escrow for Participant’s benefit until such time as the
Restricted Shares represented by such certificate are either forfeited by
Participant to Approach or the restrictions thereon terminate as set forth in
this Agreement.
     2. Vesting and Forfeiture.
     (a) The Restricted Shares shall be subject to a restricted period (the
“Restricted Period”) that shall commence on [the Grant
Date/                    , 20___] and shall end on [the third anniversary of the
Grant Date/                    , 20___]. During the Restricted Period, the
Restricted Shares shall be subject to being forfeited by Participant to Approach
as provided in this Agreement, and Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of any of the Restricted

 



--------------------------------------------------------------------------------



 



Shares (the “Restrictions”), other than by will or pursuant to the applicable
laws of descent and distribution, except that the Restrictions shall be removed
as to:
     (i) 33-1/3% of such shares (if a fractional number, then the next lower
whole number) on [the first anniversary of the Grant Date/                    ,
20___], provided Participant is in the continuous service of Approach or an
Affiliate until such date;
     (ii) an additional 33-1/3% of such shares (if a fractional number, then the
next lower whole number) on [the second anniversary of the Grant
Date/                                        , 20___], provided Participant is
in the continuous service of Approach or an Affiliate until such date; and
     (iii) the remaining shares on [the third anniversary of the Grant
Date/                                        , 20___], provided Participant is
in the continuous service of Approach or an Affiliate until such date.
Following the removal of the Restrictions on any Restricted Shares, Approach
shall deliver to Participant from escrow a certificate representing such shares
of Common Stock and Participant shall be free to sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of such shares of Common Stock,
subject to applicable securities laws and the policies of Approach then in
effect.
     (b) Subject to paragraph (c) of this Section, upon termination of
Participant’s employment or service with Approach or an Affiliate,
(i) Participant shall have no rights whatsoever in and to any of the Restricted
Shares as to which the Restrictions have not by that time been removed pursuant
to paragraph (a) of this Section, (ii) all of the Restricted Shares as to which
the Restrictions have not by that time been removed pursuant to paragraph (a) of
this Section shall automatically revert to Approach at no cost and (iii) neither
Participant nor any of his or her heirs, beneficiaries, executors,
administrators or other personal representatives shall have any rights with
respect thereto.
     (c) The Change of Control provisions in Article XIII of the Plan shall
apply with respect to the Restricted Shares.
     3. Rights as Stockholder. Subject to the provisions of this Agreement, upon
the issuance of a certificate or certificates representing the Restricted Shares
to Participant, Participant shall become the record and beneficial owner thereof
for all purposes and shall have all rights as a stockholder, including without
limitation voting rights and the right to receive dividends and distributions
(provided that any such dividend or distribution shall be paid no later than the
15th day of the third month of the calendar year following the calendar year in
which the dividend or distribution is declared by Approach), with respect to the
Restricted Shares. If and to the extent Approach shall effect a stock split,
stock dividend or similar distribution with respect to the Common Stock, (i) the
stock distributed pursuant thereto shall be held by Approach with respect to
those Restricted Shares as to which the Restrictions have not yet been removed
pursuant to Section 2; (ii) such additional stock shall enjoy the privileges and
be subject to the

2



--------------------------------------------------------------------------------



 



Restrictions applicable to the Restricted Shares; and (iii) Participant shall be
entitled to sell, transfer, pledge, exchange, hypothecate or otherwise dispose
of such additional stock when the Restrictions on the Restricted Shares to which
the distribution relates have been removed pursuant to Section 2.
     4. Optional Issuance in Book-Entry Form. Notwithstanding the foregoing, at
the option of Approach, any shares of Common Stock that under the terms of this
Agreement are issuable in the form of a stock certificate may instead be issued
in book-entry form.
     5. Withholding Taxes.
     (a) Participant may elect, within 30 days of the Grant Date and on notice
to Approach and the Internal Revenue Service in accordance with Section 83(b) of
the Internal Revenue Code of 1986, as amended, and the regulations and other
guidance thereunder, to realize income for federal income tax purposes equal to
the fair market value of the Restricted Shares on the Grant Date. In such event,
Participant shall make arrangements satisfactory to Approach or the appropriate
Affiliate to pay in the calendar year that includes the Grant Date any federal,
state or local taxes required to be withheld with respect to such shares.
     (b) If no election is made by Participant pursuant to Section 5(a) hereof,
then upon the termination of the Restrictions applicable hereunder to all or any
portion of the Restricted Shares, Participant (or in the event of Participant’s
death, the administrator or executor of Participant’s estate) will pay to
Approach or the appropriate Affiliate, or make arrangements satisfactory to
Approach or such Affiliate regarding payment of, any federal, state or local
taxes of any kind required by law to be withheld with respect to the Restricted
Shares with respect to which such Restrictions have terminated. Approach may
allow the Participant to pay the amount of such taxes required by law to be
withheld with respect to the Restricted Shares by (i) withholding shares of
Common Stock from any issuance of Common Stock due as a result of the removal of
the Restrictions on any Restricted Shares, or (ii) permitting the Participant to
deliver to Approach previously acquired shares of Common Stock, in each case
having an aggregate fair market value equal to the amount of such required
withholding taxes.
     (c) Any provision of this Agreement to the contrary notwithstanding, if
Participant does not satisfy his or her obligations under paragraphs (a) or
(b) of this Section, Approach shall, to the extent permitted by law, have the
right to deduct from any payments made under the Plan, regardless of the form of
such payment, or from any other compensation payable to Participant, whether or
not pursuant to this Agreement or the Plan and regardless of the form of
payment, any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Shares.
     6. Reclassification of Shares. In the event of any reorganization,
recapitalization, stock split, stock dividend, merger, consolidation,
combination of shares or other change affecting the Common Stock, the Committee
shall make adjustments in accordance with the Plan. Any such adjustments made by
the Committee shall be conclusive.

3



--------------------------------------------------------------------------------



 



     7. Effect on Employment. Nothing contained in this Agreement shall confer
upon Participant the right to continue in the employment of Approach or any
Affiliate, or affect any right which Approach or any Affiliate may have to
terminate the employment of Participant. This Agreement does not constitute
evidence of any agreement or understanding, express or implied, that Approach or
any Affiliate will retain Participant as an employee for any period of time or
at any particular rate of compensation.
     8. Investment Representations.
     (a) The Shares are being received for Participant’s own account with the
intent of holding them and without the intent of participating, directly or
indirectly, in a distribution of such Shares and not with a view to, or for
resale in connection with, any distribution of such Shares or any portion
thereof.
     (b) A legend may be placed on any certificate(s) or other document(s)
delivered to Participant or substitute therefore indicating restrictions on
transferability of the Shares pursuant to this Agreement or referring to any
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, NASDAQ or any other stock exchange or association upon
which the common stock of Approach is then listed or quoted, any applicable
federal or state securities laws, and any applicable corporate law, and any
transfer agent of Approach shall be instructed to require compliance therewith.
     9. Assignment. Approach may assign all or any portion of its rights and
obligations under this Agreement. The Award, the Restricted Shares and the
rights and obligations of Participant under this Agreement may not be sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed of by
Participant other than by will or the applicable laws of descent and
distribution.
     10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of (i) Approach and its successors and assigns, and (ii) Participant and
his or her heirs, devisees, executors, administrators and personal
representatives.
     11. Notices. All notices between the parties hereto shall be in writing and
given in the manner provided in Section 15.7 of the Plan. Notices to Participant
shall be given to Participant’s address as contained in Approach’s records.
Notices to Approach shall be addressed to the Corporate Secretary at the
principal executive offices of Approach as set forth in Section 15.7 of the
Plan.
     12. Governing Law; Exclusive Forum; Consent to Jurisdiction. This Agreement
shall be governed by the laws of the State of Delaware except for its laws with
respect to conflict of laws. The exclusive forum for any lawsuit arising from or
related to this Agreement shall be a state or federal court in Tarrant County,
Texas. This provision does not prevent Approach from removing to an appropriate
federal court any action brought in state court. PARTICIPANT HEREBY CONSENTS TO,
AND WAIVES ANY OBJECTIONS TO, REMOVAL TO

4



--------------------------------------------------------------------------------



 



FEDERAL COURT BY APPROACH OF ANY ACTION BROUGHT AGAINST IT BY PARTICIPANT.
     IN WITNESS WHEREOF, Approach and Participant have executed this Agreement
as of the date first written above.

                      APPROACH RESOURCES INC.    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                    PARTICIPANT    
 
                                      Participant Signature    
 
                                      Participant Printed Name    

5



--------------------------------------------------------------------------------



 



STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED and pursuant to that certain Approach Resources Inc.
2007 Stock Incentive Plan and the Restricted Stock Award Agreement dated
                    , 20___ (the “Agreement”), the undersigned Participant
hereby sells, assigns and transfers unto
                                        ,                      shares of Common
Stock, $0.01 par value per share, of Approach Resources Inc., a Delaware
corporation (“Approach”), standing in the undersigned’s name on the books of
Approach and does hereby irrevocably constitute and appoint the Corporate
Secretary of Approach as the undersigned’s attorney-in-fact, with full power of
substitution, to transfer said stock on the books of Approach. THIS ASSIGNMENT
MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS THERETO.
Dated:                                         

         
 
  PARTICIPANT    
 
       
 
       
 
  Participant Signature    
 
       
 
       
 
  Participant Printed Name    

 